ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-038 concluding that NICHOLAS KHOU-DARY, formerly of EAST BRUNSWICK, who was admitted to the bar of this State in 1988, and who thereafter was temporarily suspended from the practice of law by Order of the Court filed August 6,1999, and who remains suspended at this time, should be suspended from the practice of law for a period of two years, retroactive to the date of the Order of temporary suspension, on the basis of respondent’s conviction of structuring monetary transactions to avoid IRS reporting requirements, conduct in violation RPC 8.4(b) and (c) (conduct involving dishonesty, fraud and deceit), and good cause appearing;
It is ORDERED that NICHOLAS KHOUDARY is suspended from the practice of law for a period of two years, retroactive to August 6,1999, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.